Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment
The original claims 1-17 have been cancelled and new claims 18-47 have been added in the Preliminary Amendment filed on 12/15/2021 has been considered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 12/15/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 12/15/2021 have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 18-47 are objected to because of the following informalities:
Regarding claims 18 and 36, the phrase “bridges between” is grammatically incorrect. Any one of “is located between”, “bridges”, or “spans” are  suggested as replacements.
Regarding claims 23 and 41, the compound appearing in the phrase “an SiC substrate” is, in examiner’s experience, always read as ‘silicon carbide’, and therefore would need to be preceded with ‘a’ rather than “an”.
Regarding claim 29, in the phrase, “wherein a side surface and a back surface of the substrate is exposed from the sealing resin”, the subject and the verb do not agree as to number.  The phrase, “wherein a side surface and a back surface of the substrate [[is]] are exposed from the sealing resin” is suggested as one  possible replacement.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[AltContent: rect]Regarding claims 18 and 36, the limitations 
	(i) “a front surface facing in a thickness direction” is unclear with regard to the orientation of said front surface. In particular, the recited “thickness direction” will  always be  perpendicular to any given surface regardless of the orientation – or indeed even the planarity – of said surface. Furthermore, the  plain meaning of the  limitation, “a … surface facing” would be that the surface faces out from the solid volume of which it forms the surface, while “thickness direction would typically be the direction into the volume in question. Second, while a “front” surface might in some cases represent a surface nearest the viewer when the invention is viewed from the top, this has not been explicitly recited to be  the case, ad while a “front surface” might be reasonably assumed to be  a surface nearest a viewer, without proper foundation for the placement of such a viewer, the limitation remains ambiguous. The examiner notes further that Applicant’s use of “thickness direction”, while certainly variable as noted above, will be read, for the purposes of examination, as “perpendicular” to whatever surface is appropriate to the context. In that context,  the phrase “in a thickness direction  in effect does not further narrow the  claim, as all surfaces, even non-planar, have that property.
	(ii) “facing in a same direction in which the front surface of the first mounting layer faces along the thickness direction” is unclear with regard to the function of the phrase “along the thickness direction”. As noted above, does not every surface “face along the thickness direction”?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of the U.S. Patent No. 11,233,037.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18, and 33-34 of the Present Application 17/644,452, and claims 1-3 of the U.S. Patent No. 11,233,037 are draw to the same features and any difference are minor and would have been obvious to one skilled in the art.
Appl. 17644452
U.S. Patent No. 11,233,037
18. (New) A semiconductor device comprising: a first mounting layer including a front surface facing in a thickness direction; a bonding layer that is electrically conductive and disposed on the front surface of the first mounting layer; a switching element which includes a first element front surface facing in a same direction in which the front surface of the first mounting layer faces along the thickness direction, a first element back surface facing in an opposite direction of the first element front surface, and a first element side surface connected to both of the first element front surface and the first element back surface, the switching element being electrically bonded to the first mounting layer with the first element back surface facing the front surface of the first mounting layer; a conductive member connected to a front surface electrode of the first element front surface; a resin layer that covers at least the first element side surface; and a sealing resin that covers the switching element, the resin layer, and at least a part of the conductive member, wherein the resin layer is held in contact with both of a surface of the bonding layer and the first element side surface in a manner such that the resin layer bridges between a side surface of the bonding layer and the first element side surface in the thickness direction.
1. A semiconductor device comprising: a substrate including a front surface facing in a thickness direction; a mounting layer that is electrically conductive and disposed on the front surface; a plurality of switching elements each of which includes a first element front surface facing in a same direction in which the front surface faces along the thickness direction, a first element back surface facing in an opposite direction of the first element front surface, and a first element side surface connected to both of the first element front surface and the first element back surface, each switching element being electrically bonded to the mounting layer with the first element back surface facing the front surface; a moisture-resistant layer that covers the first element side surface of at least one element; and a sealing resin that covers the switching elements and the moisture-resistant layer, wherein the moisture-resistant layer is held in contact with a surface of the mounting layer and the first element side surface in a manner such that the moisture-resistant layer bridges between the surface of the mounting layer and the first element side surface in the thickness direction.
33. (New) The semiconductor device according to claim 18, wherein the resin layer comprises polyimide.
2. The semiconductor device according to claim 1, wherein the sealing resin comprises silicone gel.
34. (New) The semiconductor device according to claim 18, wherein the resin layer comprises silicone gel.
3. The semiconductor device according to claim 2, wherein the moisture-resistant layer comprises polyimide.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816